PD-0673-15
                         JAMARIOS LECHRISTOPHER CANTON
                               1771951 Robertson Unit
                                    12071 FM 3522
                           Abilene, Texas     79601-8799

May 28, 2015

Honorable Abel      Acosta, Clerk
Texas Court of      Criminal Appeals
P.O. Box 12308      — Capitol Station
Austin, Texas       78711-2308

RE:     Court of Criminal Appeals No. PD-0084-13 & WR-81.
        Court of Appeals No. 12-12-00118-CR
       .TrJ&a Court Case No. F1Q17409           145th District Court
        Jamarios LeChristopher Canton v. The State of Texas

Bear Mr.     Acosta::

        Please find enclosed the originals only of my RELATOR'S MOTION
MOTION REQUESTING VOLUNTARY DISMISSAL OF HIS PETITION FOR A WRIT OF
MANDAMUS AS BEING MOOT, and my APPELLANT-PETITIONER'S MOTION TO RE
VIVE AND REINSTATE HIS            PREVIOUSLY FILED PETITION    FOR DISCRETIONARY

REVIEW for filing among the papers in the above referenced action.

        Be   advised that I have forwarded carbon copies of same, under
cover of a copy of this let.tef^,, to the State Prosecuting attorney,
Ms. Lisa McMinn, Esq., and to the Nacogdoches District Attorney Ms.
Nicole Lostrace©, Esq. to her office in Nacogdoches.

        I again thank you so very much, in advance, for your               kind and
generous assistance in this matter.

              FILED IN                       Very respectfully, I remain,
                                                 Your obedient servant,
      COURT OF CRIMINAL APPEALS

             jun 03 im

                                            /^Jamarios L. Canton, Appellant
          Abel Acosta, Clerk

JLC/grs
                                                            RECEIVED IN
cc: Ms. Nicole Lostracco, Esq.
    Ms. Lisa McMinn, Esq.                            COURT OF CRIMINAL APPEALS
      Mr. Gordon R. Simmonds
      Case Files - HABEAS                                    JUN 03 2015
Enclosures: As stated above
                                                           AbetAcosta, Clerk
                               NO. PD-0084-13



                                 IN        THE

                  COURT OF CRIMINAL APPEALS OF TEXAS




                     JAMARIOS LECHRISTOPHER CANTON,
                                                           Appellant-Petitioner
                                      -vs-



                             THE STATE OF TEXAS,
                                                            Appellee-Respondent

           On Petition Seeking Discretionary Review ©£
               Court of Appeals No. 12-12-00118-CR
    Court of Appeals For The Twelfth Court of Appeals District
             Affirming The Conviction And Sentence In
                 Trial Court Case No.        F1017409 Out Of
  The 145th Judicial District Court of Nacogdoches County, Texas


       APPELLANT-PETITIONER'S MOTION TO REVIVE AND REINSTATE
       HIS PREVIOUSLY FILED PETITION FOR DISCRETIONARY REVIEW

TO THE SAID HONORABLE COURT:

      INTO COURT comes Jamarios LeChristopher Canton ("Canton"), who is pro
ceeding in this action pro ser to respectfully move that his Petition for Dis
cretionary Review that he had filed previously, and was dismissed by the Court
as being "untimely    filed," be revived and reinstated as the "live" petition.
In support of this motion, Canton would show the Court the following:
                                      I.

      Following the Twelfth Court of Appeals' affirmance of his conviction and
sentence, Canton submitted a Petition for Discretionary Review ("PDR"), to this
Court under the Prison Mailbox Rule on March 22, 2013, which had been the last
day for the PDR to be filed. The PDR was dismissed erroneously on May 8, 2013,
as being "untimely filed."
                                      II.

      On July 29, 2014 Canton resubmitted.,his application for a writ of ha-


                                      -1-
beas corpus under Article 11.07 Of the Texas Code of Criminal Procedure, raising
as one of his grounds that he had been deprived of his right to seek discretion
ary review by this Court because of the erroneous finding that Canton's petition
for discretionary review had been "antinsely filed." On April 22, 2015, Canton
was "granted the opportunity to file an out-of-time" PD1 by this Court. The Or
der of    the Court also stated that Canton must file his FDR 'Vithin 30 days of
the date on which this Court's mandate issues," which was on May 18, 2015.
                                 FEA.YE8

      WHEREFORE, PREMISES CONSIDERED, Canton respectfully prays that

this Honorable Court will GRANT this motion and will ORDER that the

PDR that had been previously filed, and subsequently dismissed will

be   revived    and reinstated so as to be the "live" petition in this
appeal.

                                            Respectfully submitted,


                                             I      '
                                         /^AMARIOS L. CANTON, pro se
                                        1/Robertson Unit, TDCJ No.1771951
                                            12071 FM 3522
                                            Abilene, Texas   79601-8799




                                      -2-
                             CERTIFICATE OF SERVICE

         I, Jamarios L. Canton, Appellant-Petitioner pro se, do hereby certify that
a true and correct carbon copy of the attahced APPELLANT-PEriTlONER *S MOTION TO
REVIVE AND REINSTATE HIS PREVIOUSLY FILED PETITION FOR DISCRETIONARY REVIEW, was
served    on   the following individuals by regular U.S. Postal Service first class
mail, by depositing same, enclosed in a postpaid and properly addressed envelope
into the prison's internal Legal Mail System under the Prison Mailbox Rule, this
TWENTY-NINTH day of MAY, 2015, mailed to:

       Ms. Nicole Lostracco, Esq.
       Nacogdoches County District Attorney
       Nacogdoches County Courthouse
       101 West Main Street, Suite 250
       Nacogdoches, Texas 75961
And   to:

      Ms. Lisa McMinn, Esq.
      State Prosecuting Attorney
      P.O. Box 13046 — Capitol Station
      Austin, Texas 78711-3046




DATED: 28 MAY 2015                            ^fc^j^^v^. Cj2rn£*f7?y
                                                     JAMARIOS L.   CANTON




                                        -3-
                           NO.




                                 IN     THE

                   COURT OF CRIMINAL APPEALS OF TEXAS




                  IN RE_JAMARIOS LECHRISTOPHER CANTON,
                                                                        Relator


                 An Original Proceeding Ancillary To
             Appellate No. 12-12-©0118-CR and PD-0084-13
           Appealed From The 145th^Judicial District Court
                     Of Nacogd@ches County, Texas
                     Trial Court Cause No. F1017409



           RELATOR'S MOTION REQUESTING VOLUNTARY DISMISSAL
          OF HIS PETITION FOR WRIT OF MANDAMUS AS BEING MOOT

TO THE SAID HONORABLE COURT:

      NOW COMES Relator, Jamarios LeChristopher Canton, proceeding in propria

persona, and respectfully asks that the Court dismiss his pending Petition for
a   Writ of Mandamus as being moot.   In support of this motiesB, Relator offers
the following:

                                      I.

      Following the Twelfth Court of Appeals* affirmance of his conviction and
sentence, Relator submitted his Petition for Discretionary Review to this Csurt
under the Prison Mailbox Rule on Hisrch 22, 2®13, tMch was the last day for the
petition to be filed. This Court erroneously dismissed the petition as being
"untimely filed" on May 8, 2013. Cm October 17, 2014,. Relator submitted his pe
tition for a writ ©f maodamus seeking, to have the Court order its Clerk, Abel
Acosta, to file Relator's Petition for Discretionary Review*
                                      II.

      On July 29, 2014, Relator resubmitted his application for a writ ©f habe
as corpus under Article 11.07 of the Texas Code of Criminal Procedure, raising



                                      -1-
as one of his grounds that he had been deprived of his right to seek discretion
ary review by this Court because of the erroneous finding that Relator's petiti
on for discretionary review had been "untimely filed." On April 22, 2015, this
Court granted relief and entered its order granting Relator "the opportunity to
file an out-of-time petition for discretionary review...." Ex parte Canton. No.
WR-81,430-02, *2 (Tex.Crira.App. Apr. 22, 2015) (unpublished @$>ion).
                                  PRAYER

      KHEREK5RE, PREMISES CONSIDERED, where Relator has been granted the relief

he sought in his Petition for a Writ of Mandamus, he respectfully requests that
this Court dismiss him Petition for a Writ of Mandamus as being moot*


                                             Respectfully submitted,


                                               fafltaMeizJ l~ *i^&ry*£j0H^
                                             'AMARIOS L. CANTON, Relator pro se
                                             obertson Unit, TDCJ-CID No. 1771951
                                             12071 FM 3522
                                             Abilene, Texas    79601-8799


                   VERIFICATION BY UNSWORN DECLARATION

      I, Jamarios L. Canton, TBCJ-CIB No. 1771951, being presently incarcerated
at the Robertson Unit of the Correctional Institutions Division of the Texas De
partment of Criminal Justice, declare under penalty of perjury that the informa
tion, statements and facts contained in the foregoing and above, are true and
and correct.

      EXECUTED on this, the TWENTY-EIGHTH day of MAY, 2015.




                                                    JAMARIOS L.    CANTON




                                       -2-
                           CERTIFICATE OF SERVICE

       I, Jamaries L. Canton, Relator pro se, do hereby certify that a true and
correct carbon copy of the attached RELATOR'S MOTION REQUESTING VOLUNTARY DIS
MISSAL OF HIS PETITION FOR WRIT OF MANDAMUS AS BEING MOOT was served ©n the fol
lowing individuals by regular U.S. Postal Service first class mzil, by deposit
ing same, enclosed in a postpaid and properly addressed envelope, into the pris
on's internal Legal Mail Systesi under the Prison Mailbox Rule, on this, the 29th
day of MAY, 2015, snailed to:
       Mss Nicole Lostracco, Esq.
       Nacogdoches County District Attorney
       Nacogdoches County Courthouse
       101 West Main Street, Suite 250
       Nacogdoches, Texas 75961
And   to:

       Ms. Lisa McMinn, Esq.
       State Prosecuting Attorney
      P.O. Box 13046 —      Capitol Station
      Austin, Texas      78711-3046



DATED: 28 MAY 2015                          //^L^e^jfe. L- CS^VSr')
                                                   JAMARIOS L.   CANTON




                                      -3-